Name: Commission Regulation (EEC) No 3233/91 of 6 November 1991 adjusting the corrective amount on the import of cucumbers into the Community of Ten from Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 11 . 91 Official Journal of the European Communities No L 306/17 COMMISSION REGULATION (EEC) No 3233/91 of 6 November 1991 adjusting the corrective amount on the import of cucumbers into the Community of Ten from Spain Whereas Commission Regulation (EEC) No 3077/91 (3), as last amended by Regulation (EEC) No 3209/91 (4), introduces a corrective amount on imports of cucumbers into the Community of Ten from Spain ; Whereas Article 3 (4) of Regulation (EEC) No 3709/89 lays down the conditions under which a corrective amount introduced pursuant to Article 3 ( 1 ) of the said Regulation, is to be adjusted ; whereas the said conditions require that the corrective amount on imports of cucum ­ bers from Spain into the Community of Ten be adjusted, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3709/89 of 4 December 1989 laying down general rules for imple ­ menting the Act of Accession of Spain and Portugal as regards the compensatory mechanism for imports of fruit and vegetables from Spain ('), and in particular Article 4 (2) thereof, Whereas Article 152 of the Act of Accession introduces from 1 January 1990 a compensatory mechanism for imports into the Community as constituted on 31 December 1985, hereinafter called 'the Community of Ten', of fruit and vegetables from Spain for which a reference price is fixed with regard to third countries ; Whereas Regulation (EEC) No 3709/89 lays down general rules for applying the said compensatory mechanism and Commission Regulation (EEC) No 3815/89 (2) lays down detailed rules for applying the said compensatory mechanism ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 3077/91 'ECU 18,41 ' is replaced by 'ECU 29,40'. Article 2 This Regulation shall enter into force on 7 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 363, 13 . 12. 1989, p . 3. O OJ No L 371 , 20. 12. 1989, p. 28 . (3) OJ No L 290, 22. 10 . 1991 , p . 31 . O OJ No L 303, 1 . 11 . 1991 , p. 70.